14-2127
     Rullan v. New York City Sanitation Dep’t


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 18th day of June, two thousand fifteen.
 4
 5   PRESENT:    GUIDO CALABRESI,
 6               DEBRA ANN LIVINGSTON,
 7                           Circuit Judges,
 8               WILLIAM K. SESSIONS, III,*
 9                           District Judge.
10   _____________________________________
11
12   Juan Rullan,
13
14                               Plaintiff-Appellant,
15
16                      v.                                                          14-2127
17
18   New York City Sanitation Department,
19
20                               Defendant-Appellee.
21
22   _____________________________________
23
24
25   FOR PLAINTIFF-APPELLANT:                           Juan Rullan, pro se, Bronx, NY.
26
27   FOR DEFENDANT-APPELLEE:                            Pamela Seider Dolgow, Elizabeth S. Natrella, of
28                                                      counsel, for Zachary W. Carter, Corporation
29                                                      Counsel of the City of New York, New York, NY.


              * Judge William K. Sessions, III, of the United States District Court of Vermont, sitting by
     designation.
 1          Appeal from a judgment of the United States District Court for the Southern District of

 2   New York (Koeltl, J.).

 3                                                    ***

 4          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 5   DECREED that the judgment of the district court is AFFIRMED.

 6          Appellant Juan Rullan, proceeding pro se, appeals the district court’s judgment dismissing

 7   his claims of employment discrimination and retaliation in violation of Title VII of the Civil Rights

 8   Act of 1964, 42 U.S.C. § 2000e, et seq., and the Americans with Disabilities Act, 42 U.S.C.

 9   § 12102, et seq. (“ADA”), and failure to accommodate under the ADA as barred by the principles

10   of res judicata and collateral estoppel and as insufficient to state a claim for relief under Fed. R.

11   Civ. P. 12(b)(6). We assume the parties’ familiarity with the underlying facts, the procedural

12   history of the case, and the issues on appeal.

13          We review de novo a district court’s application of res judicata and collateral estoppel

14   principles, Computer Assocs. Int’l, Inc. v. Altai, Inc., 126 F.3d 365, 368 (2d Cir. 1997), and its

15   dismissal for failure to state a claim, Lucas v. United States, 775 F.3d 544, 547 (2d Cir. 2015) (per

16   curiam). As an initial matter, because Rullan does not challenge on appeal any of the grounds on

17   which the district court dismissed his complaint, those claims are abandoned. See LoSacco v. City

18   of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (holding, in the context of a pro se appeal, that

19   issues not raised in an appellate brief are abandoned). Even if Rullan had preserved any issues for

20   appeal, however, an independent review of the record and relevant case law reveals that the district

21   court properly dismissed his claims.

22


                                                       2
23          We have considered all of Rullan’s arguments and find them to be without merit.

24   Accordingly, we AFFIRM the judgment of the district court.

25
26                                             FOR THE COURT:
27                                             Catherine O=Hagan Wolfe, Clerk




                                                  3